Citation Nr: 0024528	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  95-36 530	)	DATE
	)
	)         

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for Post-Traumatic 
Stress Disorder (PTSD) for the period of time prior to July 
5, 1994, then evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for PTSD for the 
period of time beginning September 1, 1994, currently 
evaluated as 50 percent disabling.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU) due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney-at-Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to July 
1967.  In addition, service personnel records indicate that 
he also served in the Army National Guard from November 1976 
to September 1989.

This appeal arises from rating decisions of the New Orleans, 
Louisiana Department of Veterans Affairs (VA) Regional Office 
(RO) in which the RO, inter alia, granted a temporary total 
evaluation for the service connected PTSD under 38 C.F.R. 
§ 4.29 and, thereafter, confirmed and continued the 30 
percent schedular evaluation; and denied entitlement to TDIU.  
A subsequent rating decision granted an increase to 50 
percent for the service-connected PTSD, effective from 
September 1, 1994.  However, the veteran's appeal concerning 
these issues remains before the Board.  Cf. AB v. Brown, 6 
Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  Neither the criteria in effect for the evaluation of PTSD 
prior to November 7, 1996, nor that in effect after November 
7, 1996, is more favorable to the veteran.

3.  Prior to July 5, 1994, the veteran's service connected 
PTSD was manifested by no more than definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people, and by industrial impairment that 
was no more than definite.

4.  For the time period beginning September 1, 1994, the 
veteran's service connected PTSD is manifested by 
occupational and social impairment with no more than reduced 
reliability and productivity; and by no more than 
considerable impairment of the ability to establish or 
maintain effective or favorable relationships with people and 
reduced reliability, flexibility, and efficiency productive 
of no more than considerable industrial impairment.

5.  Service connection is in effect for PTSD, currently rated 
50 percent disabling; the total combined disability rating is 
50 percent.

6.  Service personnel records show the veteran achieved the 
rank of staff sergeant (or E6).  His report of discharge from 
active duty indicates that his military occupational 
specialties (MOSs) were light weapons infantryman and door 
gunner.  In his service for the reserves, he held MOSs of 
reconnaissance sergeant and broadcast journalist.

7.  The veteran has a high school education and completed one 
year of college.  He worked as a valve technician in a 
factory from 1970 to 1987; he has no other specialized 
training.

8.  The veteran's service connected PTSD, alone, does not 
render him unable to secure or follow a substantially gainful 
occupation.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 30 percent 
for PTSD have not been met for the time period prior to July 
5, 1994.  38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. § 4.1, 4.7, 4.130, Diagnostic Code 9411 (1994-
1996).

2.  The criteria for an evaluation greater than 50 percent 
for PTSD have not been met for the time period beginning 
September 1, 1994.  38 U.S.C.A. § 1155, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. § 4.1, 4.7, 4.130, Diagnostic Code 
9411 (1994-1999).

3.  The criteria for TDIU are not met.  38 U.S.C.A. § 1155, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. § 3.321, 3.340, 
3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected PTSD within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & West Supp. 
2000); cf. Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where veteran asserted that his condition has 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well-grounded claim 
for an increased rating).  Moreover, he has asserted that he 
is unable to work because of his service-connected PTSD, 
hence he has also presented a well-grounded claim for TDIU.

The Board remanded this case for further development in June 
1998.  The Board requested the RO obtain private and 
additional VA Medical Center (MC) records of treatment 
accorded the veteran for his PTSD; verify the dates of the 
veteran's service with the National Guard and obtain any 
service medical records of treatment accorded him therein; 
and obtain records from the Social Security Administration 
(SSA) concerning any disability benefits awarded the veteran.  
In addition, the Board requested that the RO clarify the 
veteran's representation.  The Vet Center declined to submit 
records of treatment accorded the veteran, submitting instead 
a statement concerning his treatment at the facility.  A 
review of the record shows that the RO has obtained all other 
requested records.  Moreover, a July 1999 appointment of 
attorney or agent as claimant's representative is of record.

Thus, the Board finds that the RO has complied with the terms 
of the June 1998 remand.  The veteran has not alleged that 
any other records of probative value that may be obtained, 
and which have not already been associated with his claims 
folder, are available.  Accordingly, the Board finds that all 
relevant facts have been properly developed and the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

I.  Entitlement to Increased Evaluation for PTSD

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1999).

A January 1990 rating decision granted service connection for 
PTSD, evaluating it as 10 percent disabling, effective in 
October 1988, based on, inter alia, service medical and 
personnel records and a December 1989 VA examination report.  
Service medical and personnel records show that the veteran 
served in the Republic of South Vietnam from May 1966 to July 
1967 as security guard and door gunner.  The examination 
report shows subjective complaints of nightmares with sleep 
violence occurring 3-4 times per week, exaggerated startle 
response, and an inability to watch war movies.  The veteran 
also complained of depression and anxiety, but attributed 
these emotions to a work-related injury, a resultant 
inability to work and participate in activities such as 
coaching, and to financial problems.  Concerning his social 
history, the veteran stated that he had been married for 20 
years to the same woman, with whom he had two sons.  He 
described his relationship with his sons as being very good.  
His relationship with his wife, he noted, had been good until 
the nightmares began.  Now, he said, she wants to leave him.  
Concerning his educational and occupational history, he 
stated he graduated from high school.  In service, he 
attained the rank of Sergeant, or E5.  He worked as a 
helicopter crew chief and was stationed in the Republic of 
South Vietnam for 14-15 months.  After his discharge from 
active service, he attended trade school, studying 
refrigeration and repair.  Thereafter, he reported, he was 
employed as a valve technician for the same company for 19 
years, until 1987, when he injured his back at work.  He has 
not been able to work since then, and reported he was 
receiving Workmen's Compensation benefits and SSA disability 
benefits.  The examiner objectively observed the veteran to 
present as reasonably clean and neat.  He was cooperative but 
over-emotional and overactive, speaking rapidly.  His mood 
was euthymic.  Mental activity was good and sensorium was 
clear.  Intelligence was above average.  The examiner 
remarked that the veteran appeared preoccupied with his 
inability to work and presented minimal difficulties 
concerning his PTSD-not mentioning symptoms unless the 
physician asked about them directly.  The physician diagnosed 
PTSD, mild to moderate and adjustment disorder with mixed 
emotional features, both anxiety and depression.  The 
examiner further noted that the veteran's only problems 
seemed to be nightmares and startle response; there were no 
flashbacks.  Concerning the level of industrial disability, 
the examiner noted that the veteran was physically disabled.  
Social disability was moderate.  The veteran was found to be 
competent.

In June 1993, the RO granted an increase to 30 percent for 
the service-connected PTSD, effective in January 1992, based, 
inter alia, on a November 1992 VA examination report.  The 
report notes additional subjective complaints of 
sleeplessness, flashbacks occurring occasionally, confusion 
under stress, short-term memory problems, and diminished 
energy.  In addition, the veteran reported that he wakes from 
nightmares in extreme anxiety, sweating, and with 
palpitations.  He expressed that he felt the nightmares had 
increased in frequency since he stopped working, and reported 
that he was still unable to work because of "ruptured 
disks."  He stated he socializes very little, has no close 
friends, and that he and his wife fight constantly.  The 
examiner observed the veteran to present as casually dressed 
and neatly groomed.  He appeared uncomfortable in his chair, 
but the examiner thought this was a physical problem.  The 
veteran was oriented times three, appeared worried and sad, 
exhibited a mildly depressed mood.  Affect was intact.  He 
was responsive, though his speech was pressured and sometimes 
loud, and his thought processes, though somewhat rambling, 
were coherent and relevant.  Thought content was comprised of 
moderately depressive trends with sense of guilt, 
helplessness, and hopelessness.  Insight was fair; judgment, 
intact; and immediate recall and short-term memory, good.  
Recent and remote recall were intact.  The veteran exhibited 
a very concrete interpretation of similarities and spotty 
ability to interpret proverbs.  The examiner observed no 
suicidal ideation and no delusional thinking.  He noted that 
the veteran manifested an obsessive concern with the state of 
his mental and physical condition.  The examiner diagnosed 
PTSD, moderate in severity, and dysthymic disorder.  He noted 
the veteran was competent.

In April 1995, the RO granted a temporary total rating under 
38 C.F.R. § 4.29, effective July 5, 1994 through August 31, 
1994, confirming and continuing the 30 percent evaluation, 
effective September 1994 based on notification from the VAMC 
that the veteran had been hospitalized for his PTSD.  The 
discharge summary reflects that the veteran was hospitalized 
from July 5, 1994 through August 25, 1994 for his service-
connected PTSD.  This was his first hospitalization.  The 
report shows additional subjective complaints of angry 
outbursts, which the veteran attributed to increased 
involvement in church and nightmares, avoidance of thoughts 
and feelings associated with Vietnam and of Asian people; and 
objective observations of sleeplessness and psychogenic 
numbing.  There were no suicidal or homicidal ideation, and 
the veteran reported no prior attempts although he reported 
past near attempts.  Hospital records, including nursing and 
counseling notes reflect that the veteran initially avoided 
some group therapy because of increased anxiety in talking 
about his Vietnam experiences; however, when he did attend 
sessions, he participated well.  At discharge, he was 
observed to have gained better anger control.  Nonetheless, 
the attending physician noted that the veteran's symptoms of 
PTSD remained chronic and severe in nature.  He was 
discharged to outpatient care in stable condition without 
suicidal or homicidal ideation, and with diagnoses of PTSD 
and alcohol dependence, in remission.  Global Assessment of 
Functioning (GAF) was measured at 45.

In October 1996, the RO granted an increase to 50 percent for 
the service connected PTSD, based, inter alia, on the 
veteran's August 1996 testimony before a hearing officer and 
on private evaluations by Theresa Earthly, B.C.S.W., in July 
1996 and by W.D. Goodin, M.D., in August 1996.

The veteran testified, in August 1996, that his 
hospitalization unearthed memories of his service in Vietnam 
and brought them to the fore, which exacerbated his symptoms.  
These memories of violence, death, and torture are present in 
his nightmares, from which he awakens sweating, his heart 
racing, and hyperventilating.  He testified he was violent in 
his sleep and had attacked his wife.  For this reason, they 
no longer sleep in the same bed.  He reported that his daily 
activities consist of staying at home and trying to help with 
household chores, but that he is hampered in these efforts by 
memory loss and dislike of crowds, noise, and traffic.  If he 
needs to go to the grocery store, for example, he will go at 
one or two in the morning.  He testified that he does not 
socialize, yet he also stated he takes his wife to dinner now 
and then and will go to the movies, albeit infrequently.  He 
also testified that he attends his son's sporting events, 
albeit sometimes watching from the perimeter, and that he 
attends church, but sits in the back.  He testified that the 
PTSD adversely impacts his ability to obtain employment, and 
that he had not been able to obtain work since 1987.  But he 
also stated he had not tried to obtain work other than to 
attempt occupational rehabilitation, which he quit because he 
could not stand the people and noise of the classroom.  He 
turned down a position as a deacon with his church because he 
could not deal with people becoming emotional.  He testified 
that his work experience includes four years as a customer 
service agent for an airline, and that he had been a 
photographer and videographer for the National Guard.  He 
stated he received treatment with a counselor at the 
Veterans' Center.

In her July 1996 private evaluation, Ms. Earthly, B.C.S.W. 
notes that the assessment is an initial one for the purposes 
of a second opinion and possible treatment at the facility.  
The report shows additional subjective complaints of trigger 
temper, paranoia, sudden mood changes, runaway and compulsive 
behavior, a sense that nothing is wrong with him, being 
withdrawn, seizures, and appetite disturbance.  The veteran 
further reported physical and verbal aggression-stating that 
he has destroyed property and will pick up a gun and threaten 
whoever is around-and past suicidal ideation/gesture.  
Concerning his occupational history, he reported he was 
retired by the military and civilian sectors.  From 1970 to 
1987, he stated, he worked in industry as a valve technician.  
He also owned a business engaged in housing maintenance at 
Army bases, but reported he no longer owns the firm.  He 
indicated he had not worked in seven years.  Concerning his 
social history, he stated he is presently separated from his 
wife, who left him.  He reported that the marriage had been 
stormy for the last 15 years and that she had left for three 
months the preceding year.  His continues to get along well 
with his sons.  He reported that he takes care of his mother, 
visiting daily.  He feels that she understands him, possibly 
because his father may have had PTSD from service during 
World War II.  Ms. Earthly noted that the veteran has a 
significant history of depression and PTSD treatment, with a 
long history of marital discord.  She recorded an initial 
impression of PTSD and dysthymia and recommended psychiatric 
evaluation with Dr. Goodin.  Dr. Goodin's subsequent, August 
1996, evaluation report is of record.  He recorded flashbacks 
occurring daily and nightmares, nightly, with additional 
subjective complaints of irritability and hypervigilance, and 
noted that the veteran expressed difficulty in coping with 
Vietnam experiences arising out of his upbringing as a 
preacher's son.  The physician further noted the veteran 
exhibited marked obsessive compulsive personality, which he 
indicated was a life-long disorder.  Dr. Goodin opined that 
the obsessive-compulsive personality helps perpetuate the 
veteran's problems in coping with his Vietnam experiences and 
PTSD problems.  Dr. Goodin diagnosed PTSD and obsessive 
compulsive personality.  Neither report, however, contains 
evidence that Ms. Earthly or Dr. Goodin reviewed the 
veteran's medical history, the claims file, or other medical 
documents.  Furthermore, neither report indicates that either 
health care professional conducted clinical diagnostic tests 
on the veteran.

A VA examination report, dated February 1996 and conducted by 
Howard P. Blevins, Ph.D., contrasts these findings.  The 
report reflects additional subjective complaints of visually 
mis-identifying objects, jamais vu and déjà vu, de-
realization, distortion, auditory illusions, auditory and 
olfactory hallucinations, feeling that time is moving slowly, 
ambivalence with commensurate indecisiveness, guilt, 
hopelessness, unworthiness, shame, failure and a feeling of 
being at fault, loneliness, frustration, helplessness, and 
fear.  The veteran reported suicidal ideation occurring one 
to two times per month and homicidal ideation, two to three 
times per month.  Concerning his occupational and social 
history, he reported that he is unemployed and has been since 
1987, secondary to a back injury.  He is in communication 
with his son, who is in college.  The fact that his son is 
emotionally and financially dependent on him prevents him 
from actually doing harm to himself.  He described himself as 
friendly but emotionally withdrawn.

Dr. Blevins observed the veteran to present as alert and 
oriented to person, day of week, date, place, and situation.  
However, he thought it was noon when it was actually 9 
o'clock a.m.  The veteran was responsive with good rapport, 
frequent and sustained eye contact, and variable and 
appropriate facial expression.  The physician noted the 
veteran spoke exuberantly and rapidly when describing his 
medical and psychological symptoms.  But, during the clinical 
interview and mental status examination, he spoke 
considerably slower and more hesitantly.  Dr. Blevins 
observed a demonstrable resting tremor in the veteran's 
hands, bilaterally, noting it appeared sporadically muted 
during some motor tasks.  The veteran exhibited adequate 
motivation, yet degree of effort varied from minimal in some 
motor tasks to greater effort in describing his problems.  
Rate of thought was average, with continuity being logical 
and coherent.  Reality testing was intact, and somatic 
functioning dominated his thinking.  Immediate recall was 
found to be below average; short term memory, relatively 
poor; incidental recall, intact; delayed verbal recall, very 
poor; delayed spatial recall, impaired; immediate recall of 
prose ostensibly impaired; and remote recall, fair.  Testing 
of sustained attention and vigilance revealed errors of 
inattention.  Language comprehension testing showed he was 
unable to complete two- and three step commands.  Expressive 
language testing showed some omissions, stuttering, and 
articulation errors.  Writing showed ostensible dygraphic 
errors.  Proverb interpretation, abstract inductive logic, 
calculation, and social comprehension were all found to be 
relatively intact.  Insight and judgment were good.  
Intellect was measured at low average to average.

The report contains a review of the veteran's claims file, 
including his medical history.  It must be noted that Dr. 
Blevins remarked throughout the examination that, in his 
professional opinion, the veteran was "engaged in an attempt 
to portray himself as more impaired or disabled than his 
presentation, comments, and behaviors would support."  In 
addition, he remarked that the veteran's bilateral hand 
tremor was, in his professional opinion, under voluntary 
control.  Corroborating this opinion, results of clinical 
testing (Minnesota Multiphasic Personality Inventory 2 (MMPI-
2)) indicated that the veteran answered in a manner 
suggesting an effort to appear extremely dysfunctional.  The 
physician thus opined:

[b]ased on the extreme endorsement of 
symptoms, the discrepancy between his 
functional appearance within the 
interview and his purported dysfunctional 
status at home, and the extreme "faking 
bad" profile of the MMPI-2, a factitious 
component to the medical and 
psychological problems, cannot be ruled 
out.

The report reflects provisional diagnostic impressions of 
PTSD by history, somatoform disorder not otherwise specified, 
probable factitious disorder with combined psychological and 
physical signs and symptoms, and rule out malingering.  The 
veteran was found to be competent.

In granting the increase to 50 percent, the RO apparently 
viewed the medical evidence-including the August 1994 GAF of 
45, and the July and August 1996 private evaluations-in 
light of the veteran's testimony and findings of impairment 
reflected in the February 1996 VA examination, despite the 
inconsistent disability picture raised by Dr. Blevins' 
February 1996 clinical test results.  The increased, 50 
percent, evaluation was made effective from July 1, 1994.  
This evaluation has been confirmed and continued since that 
time.

The veteran has appealed the 50 percent evaluation assigned 
his service-connected PTSD and contends that a higher 
evaluation is warranted therefor.  He avers that his 
nightmares have increased in severity and frequency, that he 
is nervous, and that he no longer has normal relationships 
with his wife, family, and friends.

Service-connected disabilities are rated in accordance with 
the Schedule.  The ratings are based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A § 1155 (West 
1991); 38 C.F.R. Part 4 (1999).  The basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Evaluations are based upon a lack of usefulness in self-
support.  38 C.F.R. § 4.10 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7 (1999).

The General Rating Formula for Psychoneurotic Disorders, in 
effect until November 7, 1996, provides for the assignment of 
a 30 percent rating where there is definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and when the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A higher, 50 percent, rating is 
assigned where there is considerable impairment in the 
ability to establish or maintain effective or favorable 
relationships with people, and when, by reason of 
psychoneurotic symptoms, the reliability, efficiency, and 
flexibility levels are so reduced as to result in 
considerable industrial impairment.  A 70 percent evaluation 
is assigned where the veteran's ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
rating is assigned where there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.  See Johnson v. Brown, 7 Vet. 
App. 95, 97-99 (1994); 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1994-1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the U.S. Court of 
Veterans Appeals (now the U.S. Court of Claims for Veterans 
Appeals, hereinafter Court) stated that the term "definite" 
in the former 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character.  In response, the VA Office of the General 
Counsel, in a precedent opinion, dated November 9, 1993, 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 993) (Nov. 9, 1993), 57 Fed. 
Reg. 4753 (1994).  The Board is bound by this interpretation 
of the term "definite."  38 U.S.C.A. § 7104(c) (West 1991).

Under the rating criteria effective from November 1996, the 
50 percent evaluation confirmed and continued for the 
veteran's PTSD in the December 1997 supplemental statement of 
the case contemplates occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  A higher, 70 percent, evaluation is 
afforded for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
accorded where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (1996-
1999).  

Under this diagnostic criteria, consideration should be given 
to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  Ratings 
shall be based on all the evidence of record as it bears on 
social and industrial impairment rather than solely upon the 
examiner's assessment of the level of disability at the 
moment of the examination.  Although social impairment is 
crucial in determining the level of overall disability, an 
evaluation may not be assigned solely on the basis of social 
impairment.  38 C.F.R. §§ 4.126 (1999).

Because the rating criteria for evaluating mental disorders 
were revised during the pendency of the veteran's appeal, the 
veteran's claim requires more complex analysis.  In Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), the Court held 
that, when there has been a change in an applicable stature 
or regulation after a claim has been filed but before a final 
decision has been rendered, VA must apply the version of the 
statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so.  
Accordingly, with respect to claims involving ratings for 
mental disorders that were pending on November 7, 1996, it is 
necessary to determine whether the amended regulations or the 
previously existing regulations are more favorable to the 
claimant.  The General Counsel of VA, in a precedent opinion, 
has held that the determination of whether an amended 
regulation is more beneficial to a claimant than the prior 
provisions must be made on a case-by-case basis.  VAOPGCPREC 
11-97 (O.G.C. Prec. 11-97).  According to the cited opinion, 
when there is a pertinent change in a regulation while a 
claim is on appeal to the Board, the Board must take two 
sequential steps.  First, the Board must determine whether 
the amended regulation is more favorable to the claimant than 
the prior regulation.  Second, the Board must apply the more 
favorable provision to the facts of the case.  See also 
VAOPGCPREC 03-00 (O.G.C. Prec. 03-00).

In the present case, the Board determines that neither the 
new nor the old criteria is more favorable to the veteran, as 
the veteran does not meet the criteria for a rating higher 
than 50 percent for his service connected PTSD under either 
criteria.  

a.  Time Period Prior to July 5, 1994

The 30 percent evaluation assigned the veteran's service-
connected PTSD for the time period prior to July 5, 1994 was 
accorded for definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people, and for impairment in efficiency and reliability 
productive of definite industrial impairment.

VA outpatient records during this time period reflect that 
the veteran was under treatment, including group therapy, and 
was prescribed medication for symptoms including nightmares, 
intrusive memories, sleeplessness, and anxiety.  The 
evidentiary record shows that, during this time, he was 
married and living with his wife, although he remarked that 
there was conflict.  These records further demonstrate that 
he was participating in vocational rehabilitation, attending 
appointments to plan a course, and that he voluntarily 
requested hospitalization in the PTSD program.  Finally, 
these records show that he was active in family life, 
requesting to delay participation in the PTSD program so that 
he could attend his son's graduation at one point, and to 
take care of his ill mother at another.  Other VA treatment 
records reflect complaints of and treatment for other 
physical illnesses and conditions.

Service personnel and medical records from the National Guard 
show that the veteran was discharged in September 1989.  The 
balance of these records is not illuminating concerning 
complaints of or treatment for PTSD symptoms.  The only 
complaint of nervousness is on his report of medical history 
in February 1988.  Nonetheless, the examiner noted nothing 
concerning this and the report of medical examination at 
discharge, also dated in February 1988, reflects no 
diagnoses, defects, abnormalities, or other findings 
concerning the veteran's psychiatric system.  Rather, service 
medical and personnel records depict a long history of 
counseling for weight control.  A May 1988 entry notes that 
the veteran's overweight condition is partially due to 
treatment with medication and inactivity as a result of a 
medical disorder.  It was then recommended that the veteran 
be transferred to inactive Guard status until his 
medical/surgical condition -- not identified in this document 
-- resolved.  Service medical records dated from January to 
June 1988 reflect that the veteran reported a civilian work-
related low back injury with subsequent radicular pain at L5-
S1 level.  The examiner diagnosed obesity and L5-S1 
degenerative disc disease.  In addition, notes from his 
private physician, dated in October and December 1987 reflect 
that a diagnosis of lumbar strain and herniated disc, L4/L5, 
and show that he was placed on restricted light duty due to 
recently sustained injuries.  A September 1989 request for 
discharge shows the veteran was discharged for failure to 
attend inactive National Guard muster.  This is corroborated 
by a December 1989 correction to report of discharge.

SSA records obtained per the June 1998 remand include a March 
1989 reconsideration decision, which reflects that in the 
veteran was found disabled by diagnoses of L5-S1 
radiculopathy, secondary to probable herniated nucleus 
pulposus, and PTSD.  The decision cites extensively from a 
March 1989 psychiatric report proffered by C. Charles 
Laurent, Jr., M.D.  This evaluation is of record and reveals, 
in pertinent part, observations of depressed and agitated 
affect, with anxiety manifested by physical movement but no 
clinical evidence of hallucinatory activity or organized 
delusional thinking.  Dr. Laurent diagnosed PTSD aggravated 
by chronic physical pain, noting the level of functional 
limitation was severe.  The physician further opined:

[t]his patient is psychiatrically 
disabled to a severe degree and prognosis 
is poor for significant functional 
improvement within the foreseeable 
future.  He is disabled for gainful 
employment at this time and he is not a 
candidate for vocational training at this 
time.

In finding the veteran disabled for SSA purposes, the 
Administration Law Judge (ALJ) remarked that the veteran's 
PTSD pre-dated the back injury.  He then observed that the 
veteran's back impairment was of such severity as to preclude 
all but sedentary work activity, and found that his PTSD and 
chronic pain further reduced his ability to do any work 
activity to the extent that he was totally disabled:

The Board notes that the SSA decision and discharge from 
National Guard pre-date the veteran's hospitalization by more 
than five years.  Moreover, neither the medical evidence upon 
which the March 1989 SSA decision was based, nor the decision 
itself, established that the veteran was found to be 
unemployable based on his PTSD alone.  Rather, the evidence 
shows that SSA determined the veteran was disabled as a 
result of both his nonservice-connected back disability and 
his service-connected PTSD.  Similarly, the initial request 
for the veteran's discharge from National Guard service was 
predicated on his overweight status which, in turn, was 
apparently the result of medication and inactivity resulting 
from his back injury. Furthermore, the disability picture for 
the time period prior to July 5, 1994 derived from VA 
outpatient treatment records reflects that, while the veteran 
exhibited symptoms of PTSD-nightmares, intrusive memories, 
sleeplessness, and anxiety-for which he received treatment 
including group therapy and prescribed medication, he 
actively participated in group therapy, sought vocational 
rehabilitation, and remained an active part of his family, 
caring for his mother and attending his son's graduation.  
Records reflect that he was, at this time, living with his 
wife, although he reported marital conflict, and that his 
hospitalization in July 1994 was at his own request and 
application. 

After consideration of the evidence, the Board finds that the 
criteria for the assignment of an evaluation greater than 30 
percent for the period of time prior to July 5, 1994 are not 
met.  Specifically, the medical evidence-VA treatment 
records, National Guard service personnel and medical 
records, SSA records and supporting medical documentation, 
and December 1989 and November 1992 VA examination reports-
demonstrates that the veteran's service-connected PTSD was 
manifested during the time period prior to July 5, 1994 by no 
more than definite impairment of the ability to establish or 
maintain effective or favorable relationships with people and 
by no more than definite industrial impairment.

b.  Time Period Beginning September 1, 1994

The 50 percent evaluation currently assigned the veteran's 
service-connected PTSD was accorded under criteria in effect 
prior to November 7, 1996, for considerable impairment in the 
ability to establish or maintain effective or favorable 
relationships with people, and for impairment in efficiency 
and reliability productive of considerable industrial 
impairment.  In a December 1997 supplemental statement of the 
case, the RO confirmed and continued the 50 percent 
evaluation under the new, revised criteria, in effect after 
November 7, 1996, further giving the veteran notice of these 
revised regulations.  With these considerations in mind, the 
Board will address the merits of the veteran's claim.

The veteran underwent VA examinations in July 1997, August 
1997, and March 1999, and private evaluation in February and 
March 2000.  The July 1997 and March 1999 examinations were 
conducted by Dr. Blevins, who conducted the February 1996 VA 
examination.  Both are lengthy documents, in which the 
physician delineates extensive review of the entire claims 
file, referring to previous VA and private examination 
reports and treatment records and commenting on other 
evaluations proffered between his examinations of the 
veteran, and comparing the veteran's reported history with 
that documented in the record.  The private evaluations 
conducted in February and April 2000 are both conducted by 
Dr. Sanders, but do not contain evidence of review of the 
veteran's medical history, the claims file, or other medical 
documents.  In addition, Dr. Sanders nowhere indicates that 
he has performed clinical evaluation of the veteran.

Dr. Blevin's July 1997 VA examination report notes additional 
subjective complaints of disappointment, bitterness, 
indifference, and fear of what he might do.  In addition, the 
veteran reported nightmares occurring every other night 
followed by panic attacks, and past suicidal and homicidal 
ideation, albeit none currently.  Concerning his social and 
occupational history, the veteran reported at this time that 
his marriage was not going well, but that his relationship 
with his two sons was good.  He stated that he maintained a 
good relationship with his mother, who is in a nursing home.  
He continued to describe himself as elated and friendly but 
socially and emotionally withdrawn.  He stated he completed 3/4 
year of college, and that he worked for 20 years as a boiler 
and valve technician before injuring his back in 1987.  He 
reported that he had not been employed since 1987, and that 
he received SSA disability benefits and Workmen's 
Compensation for about a year.

Dr. Blevin noted that the veteran presented as oriented to 
person, time of day, place, and situation but not to day of 
the week or date.  The motor tremor remained evident in the 
right hand, but waxed and waned.  He appeared restless, but 
rapport was good.  He exhibited frequent and sustained eye 
contact; yet his facial expression was devoid of any emotion.  
He spoke in a low to moderate tone, with average speed.  His 
motivation was adequate; but the examiner observed that the 
veteran gave less than optimal effort at points such as 
recalling numbers and items.  Rate of thought was average, 
with continuity being preoccupied with physical and 
psychological complaints.  Immediate recall and short-term 
memory were normal.  Sustained attention and concentration 
elicited errors of omission.  Incidental recall was intact; 
verbal memory, moderately impaired; delayed nonverbal and 
spatial memory, severely to moderately impaired; immediate 
and delayed recall of prose, very poor; and long term memory, 
mildly impaired.  Receptive language testing showed possible 
right/left confusion and ideational dyspraxia.  Expressive 
language testing showed some omission and mispronunciation.  
Writing revealed possible dysgraphia and spelling dyslexia.  
No dysnomia/ideo-kinetic dyspraxia was demonstrated, but 
constructional praxic skills were found to be mildly 
impaired.  Proverb interpretation and calculation were 
relatively impaired; judgment and insight, fair to good.  
Intellect was measured at low average to average.

Test results were similar to those obtained in February 1996.  
MMPI-2 results again suggested the veteran answered in a 
manner of extremely high over-reporting and exaggeration of 
symptoms and problems.  Dr. Blevins noted the veteran 
endorsed items that are rarely endorsed by the genuinely 
psychotic, scoring near the level of psychiatric inpatients.  
A second test, the Millon Clinical Multiaxial Inventory 2 
(MCMI-2) was conducted.  Yet these results also revealed a 
high degree of over-reporting and exaggeration.  Further 
interpretation of the veteran's clinical profile was, again, 
deemed impossible.  The physician concluded:

Based on these results, it is this 
examiner's professional opinion that 
subjective report is not supported by 
objective findings and clinical 
observation.  That is as was noted in the 
2/22/96 examination, the extreme 
endorsement of symptoms, the discrepancy 
between his functional appearance in the 
interview and his purported dysfunctional 
status at home, and the extreme "faking 
bad" profile of both the MMPI2 and 
MCMI2, leads this examiner to conclude 
that claims of post-traumatic stress 
disorder and other mental disorders is 
highly suspect and cannot be supported.  
Hence, the memory and cognitive 
impairments are also questionable.  

The physician pointed out that cumulative indices across both 
protocols strongly suggest spurious PTSD.  The report 
reflects provisional diagnostic impressions of PTSD by 
previous diagnosis, somatoform disorder not otherwise 
specified and by previous diagnosis, probable malingering, 
and personality disorder not otherwise specified.  GAF was 
deferred to medical examination.

Concerning the July and August 1996 private evaluation 
reports, Dr. Blevins observed merely, but significantly, that 
neither Dr. Goodin nor Ms. Earthly conducted psychological, 
i.e., objective personality, testing on the veteran.  A 
review of these records shows that no such test results were 
cited in support of their findings.  Moreover, neither one 
stated that he or she reviewed any medical or service records 
concerning the veteran in conjunction with their evaluations 
of him.  Essentially, both Dr. Goodin and Ms. Earthly relied 
on the veteran's report of his history, including his history 
of symptomatology and treatment.  As noted above, Dr. Blevins 
conducted an extensive review of the claims file as a prelude 
to his own examination of the veteran.  In particular, he 
compared the history the veteran gave for the purposes of the 
instant examination with that history given in the initial, 
February 1996, examination, as well as the claims file as a 
whole.  Finding numerous inconsistencies, the physician noted 
that the veteran did not appear to be a reliable historian.

The August 1997 VA examination report, conducted by Dennis 
Beshara, M.D., shows additional complaints of crying spells 
three times per week.  In addition, the veteran reported that 
he experienced flashbacks now once per week.  Concerning his 
occupational history, he reported that he finished high 
school and did one semester of college before being drafted.  
After returning from active service, he stated he attended 
trade school, but that it did not work out.  He went to work 
at a plant, where he remained employed for 19 years.  In 1987 
he injured his back at work, and has not worked since then.  
He reported he receives SSA disability benefits.  Concerning 
his social history, he reported he has a few friends and that 
he attends church but sits in the back because he feels he 
does not deserve to sit in the front after what he has done.  
He stated he drives sometimes but that "hornblowers" 
irritate him.  He does little around the house, and he has 
some conflict with his wife.  The examiner objectively 
observed the veteran to present as verbal, alert, and 
oriented.  He exhibited an anxious affect and seemed 
preoccupied with somatic issues.  He denied hallucinations 
but expressed homicidal ideation and recurrent suicidal 
ideation, without plans.  The examiner noted the veteran 
"may have some" memory impairment, and that concentration 
and judgment "may be somewhat impaired."  The report 
reflects diagnoses of PTSD, chronic, and anxiety disorder, 
not otherwise specified.  The examiner found the veteran 
competent and assigned a GAF of 55.  Concerning the level 
impairment, the physician opined

Occupational and social impairment due to 
both Axis I disorders taken together 
[PTSD and anxiety disorder] is that of 
reduced reliability and productivity.  
They both probably contribute in equal 
part to the impairment and should be 
considered as separate and distinct 
disorders.  There is depressive 
symptomatology but did not make formal 
diagnosis at this time and some of it may 
be due to the PTSD and some of it may be 
not connected to the PTSD at all.

The examiner noted specifically that he had reviewed Dr. 
Blevins psychological testing of July 1997.

In March 1999, the veteran underwent further examination by 
Dr. Blevins.  The report reflects additional subjective 
complaints of lack of motivation and memory loss.  The 
veteran reported that a cousin comes over to parcel out his 
medications.  In addition, the veteran reported nightmares 
occurring two to four times per week.  Concerning his 
occupational and social history, the veteran reported that he 
remains unemployed since his 1987 or 1988 back injury, and 
that his divorce is pending.  He stated that he is 
occasionally friendly yet remains emotional and socially 
withdrawn.  He reported no past or present suicidal or 
homicidal ideations.  Dr. Blevins objectively observed the 
veteran to be dressed casually with adequate hygiene, and to 
be very jovial and gregarious in the lobby.  In the 
examination, the veteran presented with constricted facial 
expression, yet he smiled briefly one to two times and 
exhibited frequent and sustained eye content.  He was 
oriented to person; place; approximate time of day, day of 
week, and date; and situation.  He knew his date of birth but 
claimed not to remember his social security number, mailing 
address, dates of military service, or for what disability he 
was service-connected.  Rapport was fairly well maintained, 
and he exhibited adequate motivation; however, the examiner 
remarked that he appeared to give up quickly on some tasks.  
The veteran spoke in a moderate tone, with average speed.  
Rate of thought was slow to average with continuity logical 
and coherent.  Immediate recall and short-term memory were 
found to be normal.  Sustained attention and concentration 
revealed an error of over-responding.  Incidental memory was 
found to be intact; long-term memory and delayed nonverbal 
and spatial memory, mildly impaired; delayed verbal memory, 
profoundly and moderately impaired; and immediately and 
delayed recall of prose, moderately impaired.  Receptive 
language testing reflected possible left and right confusion 
and ideational apraxia.  Expressive language noted word 
substitution and phrase omission but no central dysarthria.  
Writing showed spelling errors but no spelling dyspraxia.  
Possible marginal dysnomia was present, but no ideo-kinetic 
dyspraxia.  Mild to moderate impairment in constructional 
praxis was demonstrated.  Proverb interpretation, abstract 
induction logic, calculation, and social comprehension 
testing revealed some impairment and dyscalculia.

These results, Dr. Blevins noted, were generally consistent 
with those achieved in his previous, February 1996 and July 
1997, examinations of the veteran.  However, improvement in 
sustained attention and concentration, orientation, and 
certain aspects of memory was noted.  New findings of 
dyscalculia-not present in July 1997-however, were highly 
unlikely absent an intervening head injury.  And intellect, 
measured at low average, was below expected intellectual 
capacity given the veteran's education and occupational 
attainment.  Judgment and insight were noted to be fair to 
good. 

Results of diagnostic clinical testing showed results 
indicating that the veteran answered in a hybrid fashion 
marked by marginal consistency and a marked tendency to over-
report or exaggerate symptoms for both the MMPI-2 and MCMI-2.  
The veteran's over-reporting or exaggeration of 
symptomatology increased in extremity as he proceeded through 
the testing, a finding bolstered by other indices of 
dissimulation, one of which included indication that the 
veteran endorsed improbable symptoms above that of VA 
inpatients.  Further interpretation of the clinical profile 
was, again, rendered impossible.  Nonetheless, cumulative 
indices across both protocols strongly suggested spurious 
PTSD.

Dr. Blevins noted that, similar to results obtained in 
previous attempts to test the veteran in July 1997 and 
February 1996, the current pattern of results indicated that 
the veteran was seeking to portray himself as much more 
dysfunctional than he otherwise is.  Both the clinical 
interview and testing results revealed inconsistencies and 
exaggeration, including improbable symptoms.  
Notwithstanding, the physician noted that if one were to 
accept the veteran's putative symptoms, one would have to 
also consider the potential side-effects of the numerous 
medications the veteran has been prescribed.  Such side-
effects include, inter alia, memory disturbance, mood change, 
increased dream activity, impaired concentration, depression, 
amnesia, insomnia, and psychological disturbances.  Dr. 
Blevins recommended further medical evaluation to address the 
factor of medication mediated central nervous system side-
effects.  

The physician found the veteran to be competent and 
diagnosed, provisionally, PTSD by previous diagnosis, 
somatoform disorder not otherwise specified by previous 
diagnosis, anxiety disorder not otherwise specified by 
previous diagnosis, possible adverse medication effects not 
otherwise specified, probable malingering, and personality 
disorder not otherwise specified.  A GAF of 65 was assigned.  

Concerning the veteran's ability to obtain and retain gainful 
employment, Dr. Blevins offered the following opinion:

this examiner could not discern any 
putative mental disorder as interfering 
with "the veteran's ability to work" 
(sic) or acquired skills.  Rather, given 
the current examination results, as well 
as those of the previous two examinations 
obtained by this examiner, [the 
veteran's] questionable or low 
motivational set to seek or acquire 
employment appears to be the determining 
impediment to gainful employment.

The veteran underwent private evaluation by Jerry Sanders, 
M.D., in February and March 2000, for the specific purpose of 
determining his employability.  It was reported that the 
veteran exhibits poor to no ability to make occupational 
adjustments due to such symptoms as impaired judgment, 
minimal insight, anxiety and irritability, restlessness, need 
to isolate, poor memory, poor concentration and 
distractibility, short attention span, insomnia, poor coping 
mechanism, depressive symptoms, and social phobia.  He was 
found to have fair or poor to no ability to make adjustments 
in his ability to perform occupational tasks due to such 
symptoms as average intellectual functioning-albeit intact 
general knowledge-and cessation of participation in group 
therapy.  He exhibited a good ability to maintain personal 
appearance but otherwise poor to no ability to make personal-
social adjustments due to such symptoms as flashbacks, angry 
outbursts, and poor family relationships. 

Statements dated in August 1999 by Dr. Sanders, and in 
January 1999, by Reginald L. Horton, M.A. and Norma King 
Joiner, M.S.W. of the Vet Center, indicate that the veteran 
is undergoing treatment for his PTSD-in the case of the 
former, since November 1998 and the latter, since September 
1998.  In pertinent part, Mr. Horton and Ms. Joiner state 
that the veteran "continues to have difficulty functioning 
and coping with the psychological stress and physical stress 
as a result of combat in Vietnam."  Dr. Sanders opines it is 
his professional opinion that the veteran "should not work 
at this time, due to his present mental condition.  Progress 
and length of treatment is unknown."

Concerning the new rating criteria, the medical evidence 
shows that, while the veteran has complained of some symptoms 
falling within the criteria for a higher evaluation-
specifically disorientation to time, hallucinations, suicidal 
ideation, and angry outbursts-his disability picture, 
overall, remains at a 50 percent level for the time period 
beginning September 1, 1994.

First, VA outpatient records for time beginning September 1, 
1994 document treatment with prescribed medication for 
symptoms including, inter alia, nightmares, sleeplessness, 
anxiety, anger, irritability, depression, loss of appetite, 
auditory hallucinations, flashbacks, memory loss, 
unhappiness, and loneliness.  In addition, these records 
reflect objective findings of poor impulse control, and 
expressions of aggression.  Nonetheless, the outpatient 
entries do not document instances of unprovoked violence.  
Nor do they document independent, objective observations of 
hallucinations.  Rather, outpatient records document the 
veteran's participation in group therapy, albeit 
intermittent, including his active participation in 
vocational rehabilitation until approximately 1997, when an 
entry notes he was to start working at VA.  In addition, 
treatment entries depict the veteran as maintaining a level 
of social functioning as well, albeit impaired.  They show 
him going through a divorce from his wife, yet note that he 
reports he has several good friends and maintains a good 
relationship with his mother.  These records further 
demonstrate intermittent improvement in sleep and in 
controlling anger with medication changes, and decreasing 
nightmares and flashbacks.  Specifically, the last such 
entry, dated in 1999, reflects better sleep, memory lasting 
one week, and decreased hostile dreams.  The Board notes that 
this is corroborated by the March 1999 VA examination report, 
which noted memory improvement.

Second, while the veteran has complained of suicidal and 
homicidal ideation-including past near attempts, recorded as 
reported by the veteran in July-August 1994-the only 
examination report to describe the veteran as a high risk to 
himself or others is Ms. Earthly's July 1996 evaluation.  
Yet, her observations are not borne out in the record.  In 
fact, the veteran's own reports of suicidal ideation have 
been inconsistent.  For example, VA and private examination 
reports show that, in February 1996, he reported he 
experienced suicidal ideations one to two times per month.  
In July 1996, he stated he had had them in the past.  In July 
and August 1997 he reported no current suicidal ideations, 
although he acknowledged having them in the past, 
recurrently, in August 1997.  In March 1999 he denied them.  
Moreover, the medical evidence for this time period reflects 
no observations or intervention requested or required for 
expressions of suicidal or homicidal ideation.  His only 
hospitalization during this time period, in January 1995, was 
for treatment of frequency in urination and polydipsia.  The 
records reflect no hospitalizations during this time period 
for his PTSD-either voluntarily or involuntarily. 

Third, the veteran has reported that he experiences auditory 
and olfactory hallucinations, and that he experiences 
flashbacks.  Private evaluations dated in August 1996, and in 
February and April 2000 note the presence of flashbacks.  
Yet, the medical evidence nowhere indicates that either 
flashbacks or hallucinations have been objectively observed.  
Rather, the greater weight of the medical evidence-including 
outpatient records from September 1, 1994 to the present, and 
VA examination reports dated in February 1996, July and 
August 1997, and March 1999-simply reflect no observations 
of any delusions, psychoses, or hallucinations.  This finding 
is all the more compelling in consideration of the fact that 
none of the private examiners who conducted the August 1996 
and February and April 2000 examinations conducted a review 
of the veteran's claims file-particularly in view of Dr. 
Blevins extensive research and clinical diagnostic testing of 
the veteran.  The evidentiary record does show that the 
veteran was found to be disoriented as to the time of day in 
February 1996.  Yet, this manifestation, objectively observed 
in and of itself, is simply not a sufficient basis upon which 
to warrant an increase in the disability evaluation.

Moreover, during this time period, the medical evidence 
documents no independent, objective observations that the 
veteran presented with other symptoms as are required to 
warrant a rating greater than 50 percent under the new 
criteria, such as illogical, obscure, or irrelevant speech; 
inability to function due to near-continuous panic or 
depression; spatial disorientation; neglect of personal 
appearance and hygiene; impairment in thought processes or 
communication, grossly inappropriate behavior; or memory loss 
for names of close relatives, own occupation, or own name.  
Rather, the veteran is consistently described as being 
oriented to person, place, and situation; and as exhibiting 
logical and coherent speech, albeit occasionally preoccupied.  
He is also not described anywhere in the medical evidence as 
showing neglect of his personal appearance and hygiene.  
Furthermore, he has consistently been found competent to 
manage his own financial affairs.  The medical evidence shows 
that he has been diagnosed with dysthymia, and that he has 
been found to exhibit depressive symptoms and anxiety.  In 
addition, he has complained of waking from nightmares in a 
state of panic as frequently as several times per week.  
However, the medical evidence does not establish that the 
veteran's depression and anxiety, or his nightmares with 
panic attacks are such that they affect his ability to 
function independently, appropriately and effectively.  Other 
symptoms, such as suicidal ideation, hallucinations, and 
flashbacks, have been discussed at length above. 

Finally, while the veteran argues that his psychiatric 
disability impairs his ability to function in industrial 
settings and social relationships, the evidence of record 
shows that he worked for 19 years in a skilled trade before 
becoming unemployed due to a work-related injury for which he 
received Workmen's Compensation.  Moreover, the medical 
evidence shows that, while he and his wife of more than 20 
years are presently divorcing, he remains in contact with her 
and with his sons.  He has consistently described his 
relationship with his sons and his mother as good.  The 
medical evidence further documents that he is able to care 
for his mother, and that as late as February 1996, he 
remained financially responsible for his son, who was in 
college.  In addition, these records document continuing 
self-report of friendships, albeit with only a few 
individuals, and of participation in church.

Concerning the old criteria, the medical evidence shows that 
the veteran did not exhibit an ability to establish and 
maintain effective or favorable relationships with people 
that was more than considerably impaired, or that he 
exhibited more than considerably impairment in the ability to 
obtain or retain employment for the period of time beginning 
September 1, 1994.  The medical evidence does reflect the 
opinion of Dr. Sanders, who, in August 1999, opined that the 
veteran should not work due to his mental condition.  This 
opinion is informed by the findings detailed in his February 
and April 2000 evaluation reports, delineated fully, above.  
However, for reasons discussed below, the Board finds that 
Dr. Sanders' opinion is simply not supported by the medical 
evidence of record.

Contrasting Dr. Sanders' August 1999 statement is the March 
1999 VA examination report and opinion proffered by Dr. 
Blevins.  Delineated fully above, this report notes, in 
pertinent part, that it is the veteran's "questionable or 
low motivational set to seek or acquire employment" that is 
the "determining impediment to gainful employment."  
Concerning the impact of the veteran's PTSD, the examiner 
noted that it is his professional opinion that:

the [veteran's] putative posttraumatic 
stress disorder and other previously 
diagnosed mental disorders seemed highly 
questionable.  Therefore, this examiner 
could not discern any putative mental 
disorder as interfering with the "the 
veteran's ability to work" or acquired 
skills.

As discussed at length above, Dr. Blevins examined the 
veteran three times over the pendency of this case, in 
February 1996, July 1997, and March 1999.  On each occasion, 
the physician stated he reviewed the veteran's claims file, 
and demonstrated this study with specific references to prior 
treatment and evaluation.  Dr. Blevins conducted extensive 
testing, as well, administering the MMPI-2 each time he 
examined the veteran, and the MCMI-2 in July 1997 and March 
1999.  Each time, the results suggested that the veteran 
deliberately over-reported and exaggerated his symptoms.  The 
balance of the evidentiary record corroborates Dr. Blevins' 
findings.  Specifically, the August 1997 VA examination 
report, and cumulative outpatient reports, as described fully 
above, depict a disability picture that more closely 
approximates one of considerable impairment in the ability to 
establish and maintain effective relationships, and of 
considerable industrial impairment.  Of particular note is 
the August 1997 GAF of 55.

In comparison, Dr. Sanders nowhere indicates that his opinion 
is informed by a review of the veteran's claims file.  And, 
while he proffers the February and April 2000 evaluation 
reports that detail specific symptomatology, he does not 
indicate whether these are by the veteran's self-report or by 
his own observations of the veteran's ability to function, 
either socially or industrially.  Furthermore, Dr. Sanders 
does not support his opinion with test results.  Finally, the 
July and August 1996 private evaluation reports offered, 
respectively, by Ms. Earthly and Dr. Goodin, describe a 
disability picture marked by impaired impulse control, 
suicidal ideation, and daily flashbacks.  Yet, neither 
reflects any opinion or findings that the veteran is, in 
fact, unemployable.

Dr. Sander's statement is not supported by findings that can 
be identified as the physician's objective observations, nor 
is it informed by an independent review of the claims file.  
In contrast, Dr. Blevins' examination results are supported 
both by objective observations of the veteran in three 
separate examinations, as well as by clinical diagnostic test 
results and by an extensive review of the veteran's claims 
file.  Moreover, whereas Dr. Blevins' findings and 
conclusions are, overall, supported by the findings and 
conclusions-including the August 1997 GAF of 55 and, more 
graphically, by the observations recorded in the outpatient 
treatment records-presented by the medical as a whole, Dr. 
Sanders' opinion that the veteran is unemployable appears as 
an aberration.  Therefore, the Board does not find that Dr. 
Sanders' statement is probative.

Furthermore, the medical evidence does not otherwise 
establish that the veteran is virtually isolated in the 
community, or is demonstrably unable to obtain or retain 
employment.  Rather, as noted above, the evidence shows he 
has several friends, maintains a good relationship with his 
sons and mother, and goes to church.  Finally, the medical 
evidence does not show that the veteran experienced symptoms 
of his PTSD bordering on gross repudiation of reality.  
Rather, the medical evidence shows that he consistently 
presented as alert, oriented to person, place, and situation, 
with only passive suicidal ideation, without objective 
observations of hallucinations or psychoses-albeit with 
complaints of auditory and olfactory hallucinations and 
flashbacks-and competent to manage his own affairs.

The Board notes that, for the time period beginning September 
1, 1994 the veteran described symptoms including nightmares, 
sleeplessness, anxiety, anger, irritability, depression, loss 
of appetite, flashbacks, memory loss, unhappiness, and 
loneliness.  In addition, these records reflect objective 
findings of poor impulse control, and expressions of 
aggression.  It is expected that the veteran would exhibit 
symptoms associated with his psychiatric disability, but the 
Board notes that these symptoms are accounted for and 
compensated for-under both the new and the old criteria-by 
the 50 percent evaluation already awarded for this time 
period.

The Board finds that, for the period of time beginning 
September 1, 1994, the criteria for the assignment of an 
evaluation greater than 50 percent are not met under either 
the new or the old criteria.  Specifically, the medical 
evidence demonstrates that the veteran's service-connected 
PTSD is manifested during this time by occupational and 
social impairment with no more than reduced reliability and 
productivity, and by no more than considerable impairment of 
the ability to establish or maintain effective or favorable 
relationships with people and no more than considerable 
industrial impairment.

The Board acknowledges that the veteran has been diagnosed 
with other neuro-psychiatric disorders, including anxiety, 
depression, and obsessive compulsive disorder.  The examiner 
diagnosing these disorders have variously opined that the 
disabilities are separate from the service-connected PTSD.  
Nonetheless, none of the opinions suggesting the disabilities 
are separate and apart from the service-connected PTSD have 
parsed the symptomatology attributed to the nonservice-
connected neuropsychiatric disorders from the service-
connected PTSD. Thus, in evaluating the severity of the 
veteran's service-connected PTSD, the Board has not attempted 
to exclude such symptoms as could be attributed to such 
disabilities.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).

c.  Extraschedular Rating

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

Neither the old nor the new rating criteria are inadequate, 
as they provide for ratings up to 100 percent.  Moreover, the 
Board finds no evidence of an exceptional disability picture 
in this case.  While the veteran has required outpatient 
therapy and treatment with medication for his PTSD, he has 
required hospitalization only once-from July through August 
1994, which was the basis for a temporary total disability 
evaluation under 38 C.F.R. § 4.29, effective from July 1, 
through August 31, 1994.  The veteran testified in August 
1996 that his PTSD impairs his ability to retrain and to 
obtain and retain gainful employment following his 1987 back 
injury.  Buttressing this assertion are certain statements of 
record, including the March 1989 SSA decision and that 
proffered by Dr. Sanders.  Nonetheless, as discussed above, 
the SSA decision does not distinguish between the service-
connected PTSD and nonservice-connected back disability in 
determining that the veteran is unemployable.  Moreover, for 
reasons explained above, the Board has found that Dr. 
Sanders' opinion is not supported by the medical evidence.  
As a whole, the evidence does not show that the impairment 
resulting solely from the PTSD, alone, is so unusual as to 
markedly interfere with the veteran's employment or that it 
warrants extra-schedular consideration.  Rather, for the 
reasons noted above, the Board concludes that the impairment 
resulting from the service-connected PTSD are adequately 
compensated by the 50 percent evaluation assigned.  
Therefore, extraschedular consideration under 38 C.F.R. 
§ 3.321(b) (1999) is not warranted.

II.  Entitlement to TDIU

VA regulations provide a total rating for compensation 
purposes based on unemployability when the evidence shows 
that the appellant is precluded, by reason of his service-
connected disabilities, from obtaining and maintaining any 
form of gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(1999).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling.  If there are two or more such disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  For the purpose of 
calculating such percentage thresholds, disabilities of both 
lower extremities, disabilities resulting from common 
etiology or a single accident, or multiple injuries incurred 
in action shall be deemed one disability.  

In Hatlestad, v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  The Board is bound in its decisions 
by the regulations, the Secretary's instructions, and the 
precedent opinion of the chief legal officer of VA.  
38 U.S.C.A. § 7104(c) (West 1991).  In a pertinent precedent 
decision, the VA General Counsel concluded that the 
controlling VA regulations generally provide that veterans 
who, in light of their individual circumstances, but without 
regard to age, are unable to secure and follow a 
substantially gainful occupation as the result of service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
include a subjective standard.  It was also determined that 
"unemployability" is synonymous with inability to secure 
and follow a substantially gainful occupation.  VAOPGCPREC 
75-91 (O.G.C. Prec. 75-91); 57 Fed. Reg. 2317 (1992).

The Court has held that a veteran's advancing age and non-
service connected disabilities may not be considered in the 
determination of whether a veteran is entitled to TDIU.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
the claimant in a different position than other veterans with 
the same disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial, gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
appellant.

Service connection is currently in effect only for PTSD, 
rated at 30 percent before July 5, 1994, and at 50 percent 
beginning September 1, 1994.  The veteran's current 
disability rating does not, therefore, meet the percentage 
requirements of 38 C.F.R. § 4.16 (1999).

As discussed above, the evidence of record indicates that the 
veteran obtained a high school diploma and then training in 
refrigeration and repair.  He had some college and/or trade 
school training.  He worked as a valve technician from 1970 
to 1987.  He further worked as a photographer and broadcast 
journalist for the National Guard, separating from inactive 
duty in September 1989.  He has no other specialized 
training.  He testified that his PTSD adversely impairs his 
ability to obtain and retain gainful employment.  He further 
testified that his PTSD has frustrated his attempts at 
vocational rehabilitation following a work-related back 
injury that precipitated his leaving employment in 1987.  He 
received Workmen's Compensation for this injury.  He is also 
receiving disability benefits from SSA.

The record shows that the veteran was found disabled and 
awarded disability benefits by SSA in March 1989, effective 
in October 1988.  In addition, the record further shows that 
the veteran was discharged from the National Guard in 
September 1989.  While the reasons for his separation from 
the National Guard were administrative in nature, the records 
note that he was initially placed on the inactive duty roster 
for medical reasons.  The evidence that precipitated both 
SSA's finding of disability and the National Guard's decision 
to place the veteran on the inactive duty roster are 
discussed in detail, above.  In pertinent part, the medical 
evidence SSA used in arriving at its decision establishes 
that the veteran was found disabled due to diagnoses of L5-S1 
radiculopathy, secondary to probable herniated nucleus 
pulposus, and PTSD.  Service medical and personnel records 
from the National Guard demonstrate that the veteran was 
placed in an inactive duty status due to weight problems 
resulting from medication and treatment taken as a result of 
a civilian work-related back injury.  While the veteran is 
service-connected for PTSD, he is not service connected for 
the back disability.  Other medical evidence reflects that he 
is receiving treatment for other conditions, including 
diabetes mellitus, peripheral neuropathy likely secondary to 
diabetes, hypertension, obesity, right-sided weakness likely 
status post cerebrovascular accident with right hemiparesis, 
and neck pain and radiculopathy to the right upper extremity 
as the result of a motor vehicle accident.  The veteran is 
not service-connected for any of these conditions.

In support of his claim for entitlement to a total disability 
rating, the veteran has submitted the August 1999 statement 
of Dr. Sanders, and two evaluations, also by Dr. Sanders and 
dated in February and April 2000.  These documents have been 
described fully, above.  In pertinent part, Dr. Sanders 
states in his August 1999 letter that it is his 
"professional opinion that [the veteran] should not work at 
this time, due to his present mental condition."  In support 
of his statement, the physician offers evaluations conducted 
in February and April 2000.  These documents indicate that 
the veteran exhibits poor to no ability to make occupational 
adjustments; fair or poor to no ability to make adjustments 
in his ability to perform occupational tasks; and good 
ability to maintain personal appearance but otherwise poor to 
no ability to make personal-social adjustments.  
Notwithstanding, the Board finds that Dr. Sanders' opinion 
that the veteran is unemployable due to his service-connected 
PTSD is simply not supported by the medical evidence of 
record.

As discussed above, in detail, the evidentiary record 
contains three VA examination reports conducted by Dr. 
Blevins.  In each examination report, Dr. Blevins conducts an 
extensive and pointed review of the claims file, particularly 
the medical evidence, in evaluating the veteran.  In 
addition, on each occasion he examined the veteran, he also 
conducted tests:  the MMPI-2 on all three occasions, and the 
MCMI-2 in July 1997 and March 1999.  Test results showed that 
the veteran consistently over-reported and exaggerated his 
symptoms to a degree that rendered interpretation of the 
clinical profile impossible.  In March 1999, the examiner was 
requested to furnish an opinion specifically concerning the 
impact of the veteran's service-connected PTSD on his 
employability.  Dr. Blevins responded:

the [veteran's] putative posttraumatic 
stress disorder and other previously 
diagnosed mental disorders seemed highly 
questionable.  Therefore, this examiner 
could not discern any putative mental 
disorder as interfering with the "the 
veteran's ability to work" or acquired 
skills.

He further noted that it was the veteran's "questionable or 
low motivational set to seek or acquire employment" that is 
the "determining impediment to gainful employment."  As 
also noted above, in detail, the balance of the evidentiary 
record corroborates Dr. Blevins' findings.  Specifically, the 
August 1997 VA examination report, and cumulative outpatient 
reports, as described fully above, depict a disability 
picture that more closely approximates one of considerable 
impairment in the ability to establish and maintain effective 
relationships, and of considerable industrial impairment.  Of 
particular note is the August 1997 GAF of 55.

In comparison, Dr. Sanders does not state anywhere that he 
reached his opinion concerning the veteran's employability by 
a review of the veteran's claims file.  And, while the 
February and April 2000 evaluation reports detail specific 
symptomatology, the physician does not indicate whether he 
observed these symptoms by study of the veteran-including 
testing-or if he simply recorded what the veteran reported.  
Rather, Dr. Sanders nowhere states that his evaluation of the 
veteran and his opinion of his employability, is informed by 
any objective observation of the veteran's ability to 
function, either socially or industrially, whatsoever.  
Finally, the evidentiary record simply does not concur with 
Dr. Sanders' findings.  The only other medical evidence 
approaching such an opinion is the July and August 1996 
private evaluation reports.  Yet, while these documents 
describe a disability picture marked by impaired impulse 
control, suicidal ideation, and daily flashbacks, neither 
reflects any opinion or findings that the veteran is, in 
fact, unemployable.

Because Dr. Sander's statement is (1) not supported by 
findings that can be identified as the physician's objective 
observations, (2) not informed by an independent review of 
the claims file, (3) not supported by clinical and diagnostic 
findings; and (4) not supported by the medical evidence of 
record, overall, the Board finds that his opinion of the 
veteran's unemployability due to the service-connected PTSD 
is simply not probative.

The record also contains reports of examinations conducted in 
March 1999 - a general medical examination, and those for 
diabetes mellitus, the eye, joints, and peripheral nerves, as 
well as PTSD.  These reports present the opinion that the 
veteran has no physical disorder that disables him from 
employability.  The Board further notes that Dr. Blevins 
suggested, in March 1999, that the veteran's undergo further 
examination to address the confounding factor of medication 
mediated central nervous system side-effects which include, 
inter alia, memory disturbance, mood change, increased dream 
activity, impaired concentration, depression, amnesia, and 
insomnia.  The conditions for which these medications are 
prescribed include nonservice-connected conditions, such as 
his back and neck injuries, diabetes mellitus, peripheral 
neuropathy, and the residuals of a cerebrovascular accident 
with right hemiparesis.

The record presents no other statements, findings, or 
opinions that the veteran is unemployable due to his service-
connected PTSD.  It is apparent from the record that the 
veteran has a number of disorders which, in combination, are 
considerably disabling.  However, the record contains no 
other medical evidence which supports a finding that his 
service-connected PTSD, standing alone, is so severe as to 
render him unable to secure and follow a substantially 
gainful occupation.  The veteran's current combined 
disability evaluation of 50 percent contemplates significant 
industrial impairment resulting from his service connected 
PTSD.  However, the record contains no evidence that such 
disability results in impairment of his intellectual 
functioning or would, by itself, prevent him from engaging in 
any employment, as alluded to in the March 1999 VA 
examination reports and other medical evidence of record.

The record does not reflect any unusual circumstances that 
place the veteran in a different position than other veterans 
with the same disability rating.  Accordingly, the Board 
concludes that he is not entitled to a total rating for 
compensation based on unemployability.


ORDER

A rating greater than 30 percent for PTSD for the time period 
before July 5, 1994 is denied.  A rating greater than 50 
percent for PTSD for the time period beginning September 1, 
1994 is denied.

A total disability rating for compensation purposes based on 
individual unemployability due to service-connected 
disabilities is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

